BLD-078                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-4355
                                  ___________

           MEL M. MARIN, PERSONALLY AND AS HEIR OF THE
             ESTATE OF MILIVOJ AND EVA MARINKOVIC

                                        v.

        LA PALOMA HEALTHCARE CENTER AND ITS ALTER EGOS;
     ITALIAN MAPLE HOLDINGS, LLC; PLUM HEALTHCARE GROUP;
       MARK BALLIF; PAUL HUBBARD; ORVILLE LLOYD MARLETT;
   GRUPO TELEVISIA A FOREIGN CORPORATION, AND ITS ALTER EGOS,
             doing business as XETV SAN DIEGO 6 TELEVISION;
      JEANE LENORE MARLETT TRUST; EMILIO AZCARRAGA JEAN;
    GUSTAVO CISNEROS; ALFANSO DE ANGOITIA; BERNARDO GOMEZ
        MARTINEZ; MICHAEL RICHTER JOINTLY AND SEVERALLY

                                             Mel M. Marvin, Appellant
                   ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                          (D.C. Civil No. 11-cv-00230)
                  District Judge: Honorable David S. Cercone
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               December 10, 2015
           Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                         (Opinion filed: January 8, 2016)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Mel M. Marin appeals from an order of the United States District Court for the

Western District of Pennsylvania, which dismissed his complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). We will affirm the District Court’s judgment.

       In October 2011, Marin submitted to the District Court a lengthy complaint

including “causes of action for conversion, fraud and deceit, assault and battery, section

1983 civil rights, interference with business, intentional infliction of emotional distress,

defamation, invasion of privacy, and wrongful death.” Dist. Ct. Mem. Op. at 1. Along

with his complaint, Marin filed a motion to proceed in forma pauperis (“IFP”). The

docket does not reflect any activity until September 29, 2014, when the Court granted

Marin’s IFP motion, but also dismissed the complaint “pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for lack of jurisdiction, forum non-conveniens, and as otherwise based

on fanciful allegations and indisputably meritless legal theory.” Dist. Ct. Order at 1-2.

The Court also stated that it found “that the action is vexatious and was filed for

vindictive and obstructive purposes.” Id. at 2. Marin timely appealed.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
       We have jurisdiction under 28 U.S.C. § 1291, and we exercise plenary review of a

district court decision dismissing a complaint as frivolous or for failure to state a claim.

Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990); Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000). A complaint fails to state a claim if, accepting all well-pled factual

allegations as true, the allegations do not “plausibly give rise to an entitlement to relief.”

Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 675 (2009)). We may affirm a district court for any reason supported by the record.

Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011) (citation omitted).1

       We agree with the District Court that Marin’s complaint “fails to state a claim

upon which relief can be granted,” because the District Court “lacks jurisdiction over the

defendants.” Dist. Ct. Mem. Op. at 9.2 Marin argues that, at least as to the libel claim,

his complaint states a claim upon which relief could be granted. But even if we credit the

allegations of his complaint, those allegations are insufficient to demonstrate that the

nonresident Defendants “maintained systematic and continuous contacts with the forum




1
  As explained below, we agree that the District Court lacked personal jurisdiction over
the Defendants. We note, however, that to the extent the District Court sought to dismiss
the complaint for failure to prosecute, the dismissal would have been premature, as the
complaint was not due to be served until the Court ruled on Marin’s application to
proceed IFP. See Fed. R. Civ. P. 4(c)(3) (if plaintiff is granted privilege of proceeding
IFP, District Court must enter an order “that service be made by a United States marshal
or deputy marshal or by a person specially appointed by the court”); see also Roman v.
Jeffes, 904 F.2d 192, 195 (3d Cir. 1990) (“the appropriate time to make a decision to
dismiss a case pursuant to § 1915(d) [now § 1915(e)] is before service of a complaint”).

                                               3
state,” Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 300 (3d Cir. 2008) (discussing

general personal jurisdiction), or that they “purposefully directed [their] activities at a

resident of the forum,” Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150 (3d Cir. 2001)

(internal quotation marks omitted) (describing requirements for establishing specific

personal jurisdiction). The complaint states that the Defendants, who are not

Pennsylvania residents, published the allegedly defamatory statements in California and

does not indicate that the Defendants were in any way involved in re-publishing the

information in Pennsylvania.3 Given the lack of a connection between the Defendants

and Pennsylvania, apparent from the face of the complaint, the District Court properly

dismissed the complaint for lack of personal jurisdiction.4

       For the foregoing reasons, we will affirm the District Court’s judgment.




2
  Given our holding, we have not examined Marin’s other litigation to determine whether
his current complaint is sufficiently repetitive and vexatious to warrant dismissal on that
basis.
3
  Marin does not explain how any of his other counts have a connection with
Pennsylvania.
4
  While a district court generally must give the plaintiff an opportunity to amend a
complaint before dismissing it for failure to state a claim, opportunity to amend is not
required if, as here, amendment would be futile. See Grayson v. Mayview State Hosp.,
293 F.3d 103, 108 (3d Cir. 2002).

                                               4